DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

If the exception under 35 U.S.C. 102(b)(2)(C) is properly invoked, a disqualified U.S. patent document is not prior art under 35 U.S.C. 102(a)(2) as of its effectively filed date (for both anticipation and obviousness rejections), but it may still be used as prior art under 35 U.S.C. 102(a)(1) as of its publication or issue date. In addition, the examiner may make a subsequent, new double patenting rejection based upon the disqualified reference. See MPEP 717.02 and 2154.02.

4.	Claims 1, 7-9, 15-17, and 20 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Chenillo et al. (US Patent 10,096,169, hereinafter Chenillo).
Regarding claim 1, Chenillo discloses a resource display method, applicable to an electronic device, the method comprising: 
obtaining one or more target sub-videos corresponding to a target video, each of the one or more target sub-videos comprising a plurality of image frames (Chenillo, col. 4 , line 55 to col. 5, line 58, obtain, from a video content, candidate video clips comprising a plurality of image frames); 
obtaining at least one key frame corresponding to each of the one or more target sub-videos based on the image frames of the corresponding target sub-video (Chenillo, col. 4, line 55 to col. 5, line 58, obtain, from each candidate clip, a string of similar images, with no internal shot transitions, and are of sufficient duration, and examine these images for a plurality of viable insertion regions); 
within each of the at least one key frame, dividing the at least one key frame into a plurality of regions according to color clustering  (Chenillo, col. 4, line 55 to col. 5, line 58, candidate-clips which contain a string of similar images, with no internal shot transitions, and are of sufficient duration may be usefully examined for a plurality of viable insertion regions. A viable insertion region may, for instance, be a region of the image where a virtual image may be substituted such that the virtual image is impactful without interfering with the action occurring in the scene. One type of a viable insertion region may have a reasonably uniform color over a reasonably sized area); 
using one or more regions that meet an area requirement in the plurality of regions as one or more candidate regions of the corresponding at least one key frame, wherein for each of the one or more target sub-videos, the one or more candidate regions of each of the at least one key frame collectively form one or more candidate regions of the corresponding target sub-video (Chenillo, FIG. 3A shows a schematic representation of a video scene in which two viable insertion regions have been identified; further,  col. 8, line 53-55, candidate-clips which contain a string of similar images, with no internal shot transitions, and are of sufficient duration may be usefully examined for a plurality of viable insertion regions. A viable insertion region may, for instance, be a region of the image where a virtual image may be substituted such that the virtual image is impactful without interfering with the action occurring in the scene. One type of a viable insertion region may have a reasonably uniform color over a reasonably sized area; the area of the viable insertion region may, for instance, be measured as a percentage of the total image, or as a number of pixels, or some combination thereof); and
selecting a target region from the candidate regions of the one or more target sub-videos to display a resource (Chenillo, col. 6, line 59-64, FIG. 3B shows a schematic representation of a video scene with virtual insertions. As shown in FIG. 3B, a flat, virtually inserted graphic 230 has been inserted in the selected flat viable insertion region on the wall behind the actors. A virtually inserted image representing a 3D object 235 has been inserted in the selected viable insertion region on the arm-rest of the sofa).

Regarding claim 7, Chenillo discloses the method according to claim 1, wherein using the one or more regions that meet the area requirement in the plurality of regions as the one or more candidate regions of the corresponding at least one key frame comprises: using one or more regions in the plurality of regions as the one or more candidates region of the corresponding at least one key frame when a ratio of an area of the one or more regions to an area of the corresponding at least one key frame exceeds a third threshold (Chenillo, col. 8, line 53-55, the area 182 of the viable insertion region 135 may, for instance, be measured as a percentage of the total image, or as a number of pixels, or some combination thereof).

Regarding claim 8, Chenillo discloses the method according claim 1, wherein obtaining the one or more target sub-videos of the target video comprises: segmenting the target video according to its shots to obtain candidate sub-videos; and obtaining the one or more target sub-videos from the candidate sub-videos (Chenillo, col. 4, line 55 to col. 5, line 58, a typical digital media stream 105 may be a string of scenes separated by scene cuts 132. Within the scenes, the images change gradually as the action within the scene unfolds. However, at the scene cut there is typically a marked change in the images over a very short number of images. These shot transitions 130 may be used to partition a digital media stream 105 into portions, or candidate-clips 125).

Regarding claims 9, 15-17, and 20, these claims comprise limitations substantially the same as claims 1, and 7-9; therefore, they are rejected for the same rationale. Chenillo further discloses processors, associated memory, and computer-readable memory (see col. 5, lines 14-23)

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 2, 6, 10, 14, 18 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chenillo, as applied to claims 1, 9 and 17 above,  in view of Sambo (US Publication 2020/0057894, hereinafter Sambo) or Ho et al. (US Publication 2017/0270970, hereinafter Ho). 
Regarding claim 2, Chenillo discloses the method according to claim 1, and further comprising obtaining the one or more target sub-videos of the target video.
Chenillo does not explicitly disclose but Ho discloses obtaining optical flow information corresponding to one or more candidate sub-videos of the target video; and selecting the one or more target sub-videos, whose corresponding optical flow information meets an optical flow requirement, from the one or more candidate sub-videos (Sambo, para. 0039, determine a minimum average or standard deviation of the optical flows for a plurality of frames of a segment. Moreover, the harsh driving event classification algorithm can determine the values associated with the optical flow for one or more video frames of the plurality of video frames; Ho, para. 0090, an action template can select video clips portraying motion in a sequence of frames or still photographs, e.g., as detected in the set of images based on  optical flow constraint/requirement and other motion detection and tracking techniques over multiple successive images, wherein a requirement threshold is implied and well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sambo’s features or Ho’s features into Chenillo’s invention for enhancing viewer’s playback experience by effectively selecting sub-videos for displaying media resource. 
Regarding claim 6, Chenillo-Sambo/Ho discloses the method according to claim 2, wherein the optical flow information reflects changes between image frames of a corresponding candidate sub-video of the target video (Ho, para. 0090, an action template can select video clips portraying motion in a sequence of frames or still photographs, e.g., as detected in the set of images based on optical flow and other motion detection and tracking techniques over multiple successive images).
The motivation and obviousness arguments are the same as claim 2.
Regarding claims 10, 14, 18, and 19, these claims comprise limitations substantially the same as claims 2 and 6; therefore, they are rejected for the same rationale.

7.	Claims 3 and 11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chenillo-Sambo/Ho, as applied to claims 2 and 9 above, in view of Bacus et al. (US Patent 6,031,930 , hereinafter Bacus). 
Regarding claim 3, Chenillo-Sambo/Ho discloses the method according to claim 2, wherein: each of the one or more candidate sub-videos comprises a plurality of image frames; and the optical flow information corresponding to each of the one or more candidate sub-videos (Sambo, para. 0039, determine a minimum average or standard deviation of the optical flows for a plurality of frames of a segment. Moreover, the harsh driving event classification algorithm can determine the values associated with the optical flow for one or more video frames of the plurality of video frames; Ho, para. 0090, an action template can select video clips portraying motion in a sequence of frames or still photographs, e.g., as detected in the set of images based on optical flow and other motion detection and tracking techniques over multiple successive images).
Chenillo-Sambo/Ho does not explicitly disclose but Bacus discloses the optical flow information corresponding to each of the one or more candidate sub-videos comprises an optical flow density between two successive image frames of the plurality of image frames of the corresponding candidate sub-video and an average optical flow density of the corresponding sub-video videos; and the optical flow requirement comprises: a ratio of the optical flow density between any two successive image frames of the corresponding sub-video to the average optical flow density of the corresponding sub-video being lower than or equal to a first threshold (Bacus, col. 6, line 27 to col. 7, line 16, determine optical densities of an image content; see also Chenillo, col. 4, line 55 to col. 5, line 58, the concept can be related to determining whether the general motion of objects and attributes of the frames within each candidate sub-video is consistent and uniform so as to provide a stable and viable area in the frame for placing a video resource on it; obviously, a comparison metric such as a ratio between optical flow between two successive frames and an average optical flow of a video segment can be performed and is one optional/design choice and/or variations to measure the overall motion of the frames of the candidate sub-video as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bacus’ features into Chenillo-Sambo/Ho’s invention for enhancing viewer’s playback experience by effectively selecting sub-videos for displaying media resource. 
Regarding claim 11, this claim comprises limitations substantially the same as claim 3; therefore, it is rejected for the same rationale.

8.	Claims 4 and 12 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chenillo-Sambo/Ho, as applied to claims 2, and 9 above,  in view of Zhou et al.  (English Translation of Chinese Publication CN 106503632, hereinafter Zhou).
Regarding claim 4, Chenillo-Sambo/Ho discloses the method according to claim 2, wherein: each of the one or more candidate sub-videos comprises a plurality of image frames; and the optical flow information corresponding to each of the one or more candidate sub-videos (Sambo, para. 0039, determine a minimum average or standard deviation of the optical flows for a plurality of frames of a segment. Moreover, the harsh driving event classification algorithm can determine the values associated with the optical flow for one or more video frames of the plurality of video frames; Ho, para. 0090, an action template can select video clips portraying motion in a sequence of frames or still photographs, e.g., as detected in the set of images based on optical flow and and other motion detection and tracking techniques over multiple successive images).
 Chenillo-Sambo/Ho  does not explicitly disclose but Zhou discloses an optical flow angle of each of the plurality image frames of the corresponding sub-video, an average optical flow angle of the corresponding sub-video, and an optical flow angle standard deviation of the corresponding sub-video; and the optical flow requirement comprises: a ratio of a first numerical value to the optical flow angle standard deviation of the corresponding candidate sub-video being lower than or equal to a second threshold, the first numerical value representing an absolute value of a difference between an optical flow angle of any image frame of the corresponding candidate sub-video and the average optical flow angle of the corresponding candidate sub-video (Zhou , page 4, detecting a human object and calculating the optical flow magnitude and direction, optical flow magnitude and direction of the angle point is marked in the video image; see also Chenillo, col. 4, line 55 to col. 5, line 58, the concept can be related to determining whether the general motion of objects and attributes of the frames within each candidate sub-video is consistent and uniform so as to provide a stable and viable area in the frame for placing a video resource on it; obviously, a comparison metric such as a ratio of a first numerical value to the optical flow angle standard deviation of the corresponding candidate sub-video being lower than or equal to a second threshold, wherein the first numerical value representing an absolute value of a difference between an optical flow angle of any image frame of the corresponding candidate sub-video and the average optical flow angle of the corresponding candidate sub-video can be performed and is one optional/design choice and/or variations to measure the overall motion of the frames of the candidate sub-video as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’s features into Chenillo-Sambo/Ho’s invention for enhancing viewer’s playback experience by effectively selecting sub-videos for displaying media resource.
Regarding claim 12, this claim comprises limitations substantially the same as claim 4; therefore, it is rejected for the same rationale.

9.	Claims 5 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chenillo-Sambo/Ho, as applied to claims 2 and 9 above,  in view of Bacus et al. (US Patent 6,031,930 , hereinafter Bacus), and further in view of Zhou et al. (English Translation of Chinese Publication CN 106503632, hereinafter Zhou). 
	Regarding claim 5, Chenillo-Ho discloses the method according to claim 2, wherein: each of the one or more candidate sub-videos comprises a plurality of image frames.
Chenillo-Ho does not explicitly disclose but Bacus discloses the optical flow information corresponding to each of the one or more candidate sub-videos comprises an optical flow density between every two successive image frames of the plurality of image frames of the corresponding candidate sub-video, an average optical flow density of the corresponding candidate sub-video, an optical flow angle of each of the plurality of image frames of the corresponding candidate sub-video; and the optical flow requirement comprises: a ratio of an optical flow density between any two successive image frames of the plurality of image frames of the corresponding candidate sub-video to the average optical flow density of the corresponding candidate sub-video being lower than or equal to a first threshold (Bacus, col. 6, line 27 to col. 7, line 16, determine optical densities of an image content; see also Chenillo, col. 4, line 55 to col. 5, line 58, the concept can be related to determining whether the general motion of objects and attributes of the frames within each candidate sub-video is consistent and uniform so as to provide a stable and viable area in the frame for placing a video resource on it; obviously, a comparison metric such as a ratio of an optical flow density between any two successive image frames of the plurality of image frames of the corresponding candidate sub-video to the average optical flow density of the corresponding candidate sub-video being lower than or equal to a first threshold can be performed and is one optional/design choice and/or variations to measure the overall motion of the frames of the candidate sub-video as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bacus’ features into Chenillo-Sambo/Ho’s invention for enhancing viewer’s playback experience by effectively selecting sub-videos for displaying media resource.
Chenillo-Sambo/Ho-Bacus does not explicitly disclose but Zhou discloses an average optical flow angle of the corresponding candidate sub-video, and an optical flow angle standard deviation of the corresponding candidate sub-video; and the optical flow requirement comprises: a ratio of a first numerical value to the optical flow angle standard deviation of the corresponding candidate sub-video is lower than or equal to a second threshold, the first numerical value representing an absolute value of a difference between an optical flow angle of any image frame of the corresponding candidate sub-video and the average optical flow angle of the corresponding candidate sub-video (Zhou, page 4, angular point by the optical flow method for detecting a human object and calculating the optical flow magnitude and direction, optical flow magnitude and direction of the angle point is marked in the video image; see also Chenillo, col. 4, line 55 to col. 5, line 58, the concept can be related to determining whether the general motion of objects and attributes of the frames within each candidate sub-video is consistent and uniform so as to provide a stable and viable area in the frame for placing a video resource on it; obviously, a comparison metric such as a ratio of a first numerical value to the optical flow angle standard deviation of the corresponding candidate sub-video is lower than or equal to a second threshold, wherein the first numerical value representing an absolute value of a difference between an optical flow angle of any image frame of the corresponding candidate sub-video and the average optical flow angle of the corresponding candidate sub-video can be performed and is one optional/design choice and/or variations  to measure the overall motion of the frames of the candidate sub-video as known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’s features into Chenillo-Sambo/Ho-Bacus’ invention for enhancing viewer’s playback experience by effectively selecting sub-videos for displaying media resource.
Regarding claim 13, this claim comprises limitations substantially the same as claim 5; therefore, it is rejected for the same rationale.


Consideration of Reference/Prior Art
10.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484